Citation Nr: 0113250	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and 
carotid artery disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of teeth 
numbers 7 to 10.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the neck, to include arthritis.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder, Muscle Group IV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought.  The veteran, who 
retired in January 1972 after more than 23 years of active 
service, appealed that decision.

These claims were remanded in August 2000 to correct a 
procedural defect, which has since been accomplished.  The RO 
issued the veteran a statement of the case in September 2000 
with regard to his assertion of clear and unmistakable error 
in an October 1995 rating decision.  A substantive appeal has 
not been received with respect to the claim for clear and 
unmistakable error.

The August 2000 Board remand also requested a VA examination 
to determine the extent of the veteran's residuals of a shell 
fragment wound to Muscle Group IV.  That likewise has been 
accomplished.  However, the Board remand requested that the 
RO make a further attempt to obtain service medical records 
dating from the time of the veteran's service in the 1950s at 
an Air Force base; that development has not been completed.  
As such, the veteran's application for service connection for 
residuals of an injury to the neck, to include arthritis on 
the basis of new and material evidence, is addressed in the 
remand below.


FINDINGS OF FACT

1.  An October 1995 rating decision declined to reopen a 
claim for service connection for hypertension and carotid 
artery disease, and the veteran did not appeal that decision.

2.  In March 1999, the RO received an opinion from a private 
physician establishing a relationship between in-service 
findings of hypertension and current diagnoses of 
hypertension and carotid artery disease.

3.  An October 1995 rating decision denied service connection 
for loss of teeth for compensation purposes, and the veteran 
did not appeal that decision.

4.  Since the October 1995 rating decision, the veteran has 
argued that teeth numbers 7 through 10 were dislodged in a 
boxing match on board a troop carrier.  

5.  Regulations now provide that service connection for 
treatment purposes is amenable for loss of teeth due to 
trauma.

6.  The veteran is right hand dominant.

7.  The veteran's residuals of a shell fragment wound to 
Muscle Group IV on the left side are moderately disabling.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that declined to reopen 
a previously denied claim for service connection for 
hypertension and carotid artery disease is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.103, 3.303, 20.1103 (2000).

2.  The evidence received since the October 1995 rating 
decision is new and material with respect to hypertension and 
carotid artery disease, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

3.  Hypertension with associated carotid artery disease is of 
service origin.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Sup. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

4.  The October 1995 rating decision that denied service 
connection for loss of teeth numbers 7 to 10 is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.103, 3.303, 20.1103 (2000).

5.  The evidence received since the October 1995 rating 
decision is new and material with respect to loss of teeth 
numbers 7 to 10, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).

6.  The veteran lost teeth numbers 7 to 10 as a result of in-
service trauma.  38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.381 (2000).

7.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound to the left shoulder, Muscle Group 
IV, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.73, Diagnostic Code 
5304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran is seeking service connection for hypertension 
and carotid artery disease and for loss of teeth numbers 7 to 
10 on the basis of new and material evidence.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2000).  With respect to a chronic disability subject 
to presumptive service connection, such as cardiovascular 
disease, including hypertension, evidence that the chronic 
disorder was manifested to a compensable degree within the 
prescribed period, one year, is sufficient to establish 
service connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).  With chronic disease 
shown as such in service (or within the presumptive period 
under Sec. 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Alternatively, a claim may be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

A December 1990 rating decision denied service connection for 
hypertension, finding that although the veteran did have 
elevated blood pressure readings in service, including at the 
time of his retirement examination in 1971, he did not submit 
evidence of a current disability.  The veteran was informed 
of that decision and appellate rights later in December 1990.  
He did not appeal that decision.  

In July 1995, the RO received an application to reopen this 
claim.  The veteran also sought service connection for loss 
of teeth.  An October 1995 rating decision, inter alia, 
declined to reopen the claim for service connection for 
hypertension and carotid artery disease, and denied service 
connection for loss of teeth for compensation purposes.  In 
so doing, the RO found that the veteran had not submitted new 
and material evidence to reopen his claim for hypertension.  
The RO also found that decayed teeth, periodontal diseases 
and the like were not amenable to service connection for 
compensation purposes.  However, that rating decision did 
provide that the veteran's application was forwarded to the 
VA Medical Center in Decatur for application for service 
connection for dental treatment.  While the veteran initiated 
appellate review of this decision, he did not complete a 
timely substantive appeal.  As such, the October 1995 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.103, 3.303, 20.1103 (2000).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7105.  
Reviewing a final decision based on new and material evidence 
is a multiple step process.  See Elkins v. West, 12 Vet. App. 
209, 214-9 (1999).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Then, if new and material evidence has been 
presented, the claim is reopened and must be considered based 
upon all the evidence of record.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the following reasons and bases, the Board finds that new 
and material evidence has been submitted with respect to 
these claims, and that based upon a de novo review of the 
record, service connection is warranted for both hypertension 
with associated carotid artery disease and for loss of teeth.

I.  Hypertension

With regard to the veteran's claim for service connection for 
hypertension and carotid artery disease, a June 1957 entry 
into service medical records noted a blood pressure reading 
of 154/80; he was hospitalized for what was characterized as 
hypertensive vascular disease, and released to duty about a 
week after entering the hospital.  A July 1958 report of 
medical examination, conducted for the purpose of the 
veteran's reenlistment, noted that the veteran had a history 
of hypertensive vascular disease the previous year.  A 
January 1971 report of medical examination noted that in a 
three day span in January 1971, the veteran's blood pressure 
ranged from 130/90 to 138/98; however, a few days later his 
blood pressure readings dropped to 120/80 and 122/82.  An EKG 
was within normal limits.  At the time of his November 1971 
retirement examination, the veteran's blood pressure was 
138/98.

Note 1 to Diagnostic Code 7101, which evaluates hypertension, 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2000).

The rationale underlying the December 1990 rating decision 
that denied service connection for hypertension was that 
while elevated blood pressure readings were noted in service, 
the veteran did not submit evidence that would show that he 
had hypertension at the time of his claim, almost two decades 
following his retirement from service.  The October 1995 
rating decision that declined to reopen the claim found that 
the veteran failed to report for a VA examination; however, 
the veteran did appear for a VA examination that same month, 
but an August 1996 rating decision confirmed the earlier 
decision declining to reopen the claim.  

Medical evidence acquired since the October 1995 rating 
decision includes a photocopy of the October 1995 VA 
examination report, showing blood pressure readings of 
160/90, with a recumbent reading of 150/100.  He was 
diagnosed with hypertension and atherosclerotic heart 
disease.  

In a statement received in March 1999, the veteran's private 
physician provided an opinion to the effect that the veteran 
had hypertension that dated back to 1957.  The private 
physician also stated that the veteran had atherosclerotic 
heart disease.  

Looking at the above evidence, the Board finds that the 
veteran has submitted new and material evidence to reopen his 
claim, and that service connection is warranted.  In this 
respect, the most recent evidence of record shows not only 
that the veteran had hypertension in service, but that he has 
this diagnosis now.  The March 1999 opinion, moreover, 
establishes a relationship between the veteran's in-service 
findings and current disability.  This evidence was not 
available previously, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Because of this additional evidence, the Board finds that 
service connection is warranted for hypertension and carotid 
artery disease.

II.  Loss of Teeth

During the pendency of this appeal, VA regulations regarding 
service connection for dental disorders were revised, 
effective June 8, 1999.  64 Fed.Reg. 30392 (June 8, 1999).  
The United States Court of Appeals for Veterans Claims has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.381 (effective after June 8, 1999). 

Although the RO did not consider the amended regulation, the 
Board concludes that there is no prejudice to the veteran in 
proceeding with his appeal since the regulatory change does 
not have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
change. 

As noted above, the RO denied service connection for loss of 
teeth numbers 7 to 10 on the basis that decayed teeth, 
periodontal diseases and the like were not amenable to 
service connection for compensation purposes.  Service 
medical records showed that the veteran had teeth numbers 7 
to 10 at the time of his entrance examination in November 
1943.  However, at the time of an examination given in March 
1946, these teeth were missing.  His premise now is that he 
lost these teeth in a boxing match on board a troop ship 
shortly before he took part of the invasion of Iwo Jima.  A 
March 1999 statement from a friend repeats his assertion.

Looking at the above in context, the Board finds that the 
veteran has submitted new and material evidence, and that 
service connection is warranted for the loss of teeth numbers 
7 to 10.  The amended regulations now provide that service 
connection is warranted for loss of teeth due to trauma, 
which is now the veteran's central contention.  That 
contention was not made earlier.  The veteran participated in 
combat shortly after the dental trauma, and considering the 
time, place and circumstances of the veteran's service in 
World War II, the Board can reasonably find that the absence 
of a detailed discussion of the veteran's dental trauma in 
service medical records is not pertinent to the claim.  For 
the above reasons and bases, the Board finds that service 
connection is warranted for the loss of teeth numbers 7 to 10 
for treatment purposes.

II.  Increased Evaluation

The veteran contends that his service-connected residuals of 
a gunshot wound are more severe than reflected by the 
currently assigned 10 percent evaluation.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service and reports of VA rating 
examinations, with the last afforded in November 2000 
following the Board's August 2000 remand.  The Board has not 
been made aware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2000).  A moderately 
severe injury to a muscle must be a through and through or 
deep penetrating wound by a high velocity missile of small 
size or a large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  A history post-wounding of 
prolonged hospitalization in service for treatment, and a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, and if present, evidence of 
inability to keep up with work requirements must be shown.  
More severe manifestations reflect a severe muscle injury.  
38 C.F.R. § 4.56.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  Plate I of 38 C.F.R. 
§ 4.71 provides that full range of motion of the shoulder is 
180 degrees of forward flexion, 180 degrees of abduction, and 
90 degrees for both internal and external rotation.

The veteran is right hand dominant.  Service medical records 
reflect that the veteran suffered a wound in the left scapula 
from an enemy mortar in March 1945 during the invasion of Iwo 
Jima.  One service entry characterized the wound as moderate 
and penetrating.  In July 1945, the veteran continued to have 
complaints of pain, and he could not carry a pack.  The wound 
was described as well-healed.  The shrapnel was removed later 
in July 1945.  The veteran's March 1946 separation 
examination report noted the resulting scar in the left 
scapular region, and he separated from service that month.  

In August 1947, the veteran sought VA treatment for an 
unrelated illness.  The resulting final summary noted the in-
service wounding historically, but there was no tenderness on 
palpation of the left extremity.  The scars from the initial 
wound and from the surgery to remove the shrapnel were also 
noted.  An October 1947 rating decision granted service 
connection for the wound to Muscle Group IV, and assigned a 
20 percent evaluation for this disability based upon initial 
claim form and the VA treatment record.  In September 1950, 
the veteran reenlisted into active duty, suspending payment 
of VA compensation.  The veteran served until his retirement 
in January 1972.  A December 1998 rating decision assigned a 
10 percent evaluation for this disability under Diagnostic 
Code 5304, which evaluates injuries to Muscle Group IV.  As 
this is not the highest evaluation available under the rating 
schedule, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Diagnostic Code 5304 notes that Muscle Group IV provides 
stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in the socket, and 
provides for abduction, outward rotation and inward rotation 
of the arm.  Under that code, a moderate wound of the 
nondominant extremity warrants a 10 percent evaluation, while 
a moderately severe or a severe wound warrants a 20 percent 
evaluation.  

In October 1995, the veteran was provided a VA examination, 
where he informed the examiner that his left shoulder was 
painful.  Objectively, the examiner stated that the two scars 
were well-healed.  There was no malalignment, and musculature 
was symmetrical.  Deep tendon reflexes of the upper 
extremities were normal.  Shoulder elevation was 150 degrees 
bilaterally, and abduction was 95 degrees on the left and 105 
degrees on the right.  Internal and external rotation was 90 
degrees bilaterally.  X-rays showed evidence of the removal 
of the foreign body.  

In November 1998, the veteran was provided another VA 
examination.  Muscle pain was reported to be occasional.  The 
scars were noted.  Range of motion of the left shoulder was 
155 degrees of forward flexion, 144 degrees of extension, 58 
degrees of internal rotation, and 64 degrees of external 
rotation.  

The RO afforded the veteran another VA examination in 
November 2000.  The veteran related that his only pain 
medication was Tylenol.  The examiner commented that the 
muscles at issue were not destroyed, only injured.  There was 
no tissue loss, adhesions, tendon damage, or bone, nerve or 
joint damage.  Likewise, there was no muscle herniation.  The 
veteran reported some muscle weakness and easy fatigability, 
but muscle contraction was vigorous.  There was no atrophy, 
fatigability, incoordination or pain on movement objectively.  
Range of motion of the shoulder showed forward flexion of 190 
degrees, and abduction was 88 degrees.  Internal rotation was 
71 degrees.  In the aggregate, the examiner stated that the 
veteran's functional limitation was moderate.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of the currently assigned 10 percent evaluation for 
the gunshot wound to Muscle Group IV.  Towards this end, the 
evidence reflects that this was a through-and-through injury 
with muscle damage.  However, the current 10 percent 
evaluation is contemplated for a moderate injury.

In this case, service medical records do not reflect that 
this wound was debrided or was manifested by prolonged 
infection.  Most compelling, there is no record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability.  The most recent evidence does not show objective 
evidence of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  The examiner who performed the 
November 2000 VA examination specifically stated that these 
were not present.  In the absence of the criteria reflective 
of a moderately severe wound, the Board finds that an 
evaluation in excess of 10 percent is not warranted.  

The Board has also considered the potential applicability of 
alternative diagnostic codes.  As the veteran's left upper 
extremity showed forward flexion of 190 degrees, abduction 
was 88 degrees, and internal rotation of 71 degrees at the 
November 2000 VA examination, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under Diagnostic Code 5201, which 
evaluates loss of range of motion of the upper extremity.  
Likewise, in the absence of impairment of the humerus, or 
impairment of the clavicle or scapula, evaluations under 
diagnostic codes 5202 and 5203 are not warranted.

In denying an increased evaluation, the Board has also 
considered the Court's holding in DeLuca.  In this case, 
however, the diagnostic criteria that evaluate muscle 
injuries incorporate pain on use as a specific criterion, as 
a cardinal sign and symptom of muscle disability in 38 C.F.R. 
§ 4.56(c), and as noted above, there is no evidence of 
atrophy, fatigability, incoordination or pain on movement 
objectively at the time of the November 2000 VA examination.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the shell fragment 
wound to Muscle Group IV has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension and carotid artery 
disease is granted.

Service connection for loss of teeth numbers 7 to 10 is 
granted for treatment purposes.

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left shoulder, Muscle Group IV, is 
denied.

REMAND

The August 2000 Board remand asked the veteran to clarify 
whether service medical records dated in 1957 that referenced 
back pain pertained to documentation the veteran has related 
would show an injury to the neck.  The Board remand also 
asked the RO to again inquire with the National Personnel 
Records Center as to the presence of additional service 
medical records if the veteran indicated that his asserted 
in-service injury was a separate event from that noted in 
1957.  He responded to the RO's September 2000 compliance 
letter in October 2000.  The veteran stated that due to the 
passage of time he could not recall if these were separate 
incidents, but he was sure that records from his service at 
Maxwell Air Force Base were not in the claims file. 

A remand by the Court or the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand 
orders.  38 U.S.C. § 7261(a)(2); Stegall v. West, 11 Vet. 
App. 268 (1998).  Looking at the above, the Board finds that 
another remand is required.  The veteran seems to have 
indicated that the event he has cited is not documented in 
service medical records, and he has regularly stated that 
records are not complete.  The RO has not had the opportunity 
to again contact the National Personnel Records Center to 
determine whether any additional service medical records 
exist.  Reading the above information in context, the Board 
finds that the RO should do so prior to adjudication of the 
claim for service connection for residuals of an injury to 
the neck, to include arthritis, on the basis of new and 
material evidence.

This claim is thus REMANDED for the following:

1.  The RO is requested to contact the 
National Personnel Records Center and ask 
if complete service medical records 
pertaining to the veteran have been 
obtained.  If no further records are 
available, such should be clearly 
documented in the claims file.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim for service connection for 
residuals of an injury to the neck, to 
include arthritis, on the basis of new 
and material evidence, taking into 
consideration all available evidence.  If 
the benefits sought are not granted in 
full, the veteran and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process.  The 
Board does not intimate any opinion as to the merits of this 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



